Citation Nr: 0924329	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke (also claimed as dizziness, pressure in the head, 
black floaters in the eyes, and numbness in the right and 
left sides of his body).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to July 
1959; and from December 1962 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2007, a 
statement of the case was issued in January 2008, and a 
substantive appeal was received in February 2008.   

The Veteran's notice of disagreement also included a 
disagreement over the issues of entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
entitlement to an increased rating for a surgical scar on the 
left hand.  Service connection for PTSD was granted by way of 
a November 2008 RO rating decision.  Since the granting of 
service connection constitutes a complete grant of the claim, 
the issue is not before the Board.  In the Veteran's February 
2008 substantive appeal (VA Form 9), the Veteran withdrew the 
issue of an increased rating for a left hand surgical scar.  

Though the Veteran withdrew his claim for entitlement to an 
increased rating for a surgical scar on the left hand, he 
testified at a May 2008 RO hearing that he has additional 
residuals of the injury to his left hand.  He submitted a May 
2008 Statement in Support of the Claim (VA Form 21-4138) in 
which he submitted a new claim for service connection for 
residuals of a left hand injury.  The Board refers this claim 
to the RO for proper development and adjudication.   

The Board notes that the RO granted service connection for 
PTSD by way of a November 2008 rating decision.  It rated the 
Veteran's PTSD as 30 percent disabling.  The Veteran 
submitted a February 2009 correspondence in which he 
disagreed with the assigned rating.  The Board construes the 
correspondence as a notice of disagreement.  The RO has not 
had an opportunity to issue a statement of the case in 
regards to the issue of entitlement to a higher initial 
rating in excess of 30 percent for PTSD.  Thus the Board must 
remand that issue so that the RO can send the Veteran a 
statement of the case, and to give him an opportunity to 
perfect an appeal of the issue by thereafter filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The issue is therefore being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  A stroke was not manifested during the Veteran's active 
duty service or for many years after service, nor are 
residuals of a stroke otherwise related to service. 

2.  A chronic low back disability was not manifested during 
the Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Residuals of a stroke were not incurred in or aggravated 
by the Veteran's active duty service, nor may they be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A chronic low back disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated July 2005.   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in September 2005 and June 2008, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
brain hemorrhage, brain thrombosis, cardiovascular disease, 
and arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Residuals of stroke
At his May 2008 RO hearing, the Veteran testified that his 
service treatment records indicate that he had paralysis of 
his left arm in 1956 but that the medical examiners didn't 
attempt a diagnosis.  He then stated that a 2005 MRI report 
stated that he had had a stroke.  The Veteran doesn't 
remember ever having a stroke; but thought that the left arm 
paralysis might have been it.  Since then, he had subsequent 
examinations that yielded normal findings.  He currently 
complains of some dizziness and stuffiness in his head.  

The service treatment records reveal no findings attributed 
to a stroke.  In May 1966, the Veteran complained of weakness 
and dizziness; but was diagnosed with hyperactivity.  In 
November 1968 and again in February 1969, he was hospitalized 
for recurrent pericarditis.  Examinations dated June 1959, 
October 1962, May 1965, October 1967, March 1970, January 
1971, July 1973, April 1974, April 1975, February 1976, and 
February 1977 failed to note the incurrence of a stroke.  A 
January 1971 examination report noted that the Veteran was 
hospitalized for two weeks in January 1970 for pericarditis.  
Two other examination reports also noted the Veteran's 
history of pericarditis.  There was an indication of 
paralysis of the left arm in 1957, with no sequelae.  

An August 2005 psychiatric report by Dr. W.B.R. assessed the 
Veteran with a silent stroke discovered on an MRI of the 
skull in 2005.  

The Veteran underwent a VA examination in September 2005.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of a remote history of 
recurrent viral pericarditis.  He reported that he had 
recurrences of typical sharp pains in the chest relieved with 
nonsteroidals.  The recurrences used to occur approximately 
twice per year; but they have since waned.  At the time of 
the examination, it has been three years since his most 
recent episode.  He self treated the episode and did not seek 
medical care.  He stated that there was no history of 
arrhythmia, pericardial effusion or tamponade; and no history 
of coronary disease.  The examiner noted there was no current 
pericarditis; and that a recent EKG showed nonspecific T wave 
abnormalities, with normal sinus rhythm.  A current ECG was 
normal.  The Veteran was diagnosed with a "remote history of 
pericarditis, said to be viral, with some recurrences 
thereafter, none recent, with no sequelae discernible."  

The examiner noted that that the April 2005 CT scan of the 
head showed a wedge shaped area of encephamalcia (an old 
stroke) in the right posterior parietal area with no 
associated clinical symptoms, and no known date associated 
with the occurrence of the lesion.  The examiner stated that 
the Veteran had not manifested any clinically apparent 
symptoms or event of stroke syndrome.  A carotid ultrasound 
had showed some hard plaques of minimally affected flow, with 
no surgical lesions or critical stenosis noted.  The Veteran 
had not had any known embolic or thrombosis phenomenon, and 
no cardiac atrial arrhythmias or transient ischemic attacks.  
The examiner noted that the Veteran "does not seem to have 
any residual sequelae of the said stroke lesion of the brain; 
it appears to be clinically silent, and as stated was found 
incidentally when evaluating unrelated vague symptoms."  The 
examiner noted that the Veteran had upper and lower extremity 
symptoms and findings of ulnar and median neuropathy with 
expected numbness and pain.  He also had lumbosacral spine 
problems with a left lumbar radiculopathy.  However, there 
were no symptoms or findings suggestive of central nervous 
dysfunction.  On examination, the Veteran's mental status was 
normal; cognitive and memory were intact; affect was normal; 
and cranial nerves 2-12 were intact.  The Veteran was 
diagnosed with "wedge shaped lesion of the brain parenchyma, 
consistent with old stroke of undetermined age or etiology, 
not likely at all to be related to his remote history of 
viral pericarditis, which is inactive currently."

The Board finds that the service treatment records contain no 
findings attributed to a stroke; the Veteran himself does not 
remember ever incurring a stroke; and the only post service 
evidence of a stroke has been found to be less likely than 
not related to the Veteran's recurrent pericarditis that was 
noted in service.  There is otherwise no competent evidence 
suggesting any link between any current residuals of a stoke 
and any symptomatology noted during service. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for residuals of a stoke must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Back
At the Veteran's May 2008 RO hearing, he testified that he 
was first treated for a back disability in service (by a 
chiropractor at Fort Benning in either 1963 or 1964).  He 
also testified that he was in a motor vehicle accident in 
March 1965; and that there was another injury in August 1966.  

The service treatment records reflect that the Veteran 
complained of back pain in May 1956 and November 1963 (after 
being involved in a motor vehicle accident).  X-rays were 
negative and he was diagnosed with a mild sprain.  He also 
incurred a contusion of the low back in March 1965.  August 
1966 x-rays were essentially within normal limits.  

The Veteran underwent VA examinations in June 1959, October 
1962, May 1965, October 1967, March 1970, January 1971, July 
1973, April 1974, April 1975, February 1976, and February 
1977.  Examination of the Veteran's spine was normal each 
time.  The Veteran also completed numerous Reports of Medical 
History.  In Reports of Medical History dated June 1959, 
October 1962, May 1965, and July 1965, the Veteran 
specifically denied suffering from arthritis or rheumatism, 
and any bone, joint, or other deformity.  In Reports of 
Medical History dated January 1969 and February 1977, the 
Veteran denied the aforementioned disabilities and also 
explicitly denied recurrent back pain.     

The Veteran underwent a September 2005 electrodiagnostic 
examination by private physician Dr. M.C.R.  He reported the 
aforementioned in-service injuries.  He also stated that he 
re-injured his back in June of this year.  He complained of 
severe lumbar pain from approximately L3 through the 
lumbosacral junction associated with groin pain and medial 
thigh pain.  Dr. M.C.R. noted that the Veteran appeared to be 
in a fair amount of pain, and that he used a cane.  Dr. 
M.C.R.'s impressions included suspect moderately severe left 
L4 radiculopathy; history of significant low back pain and 
anterior sciatica.  He rendered no opinion regarding the 
etiology of the Veteran's current disability.

The Veteran underwent a VA examination in June 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that the Veteran had a 
discharge physical examination in February 1977 and the 
examination yielded normal findings.  He also noted that the 
Veteran denied recurrent back pain in a February 1977 Report 
of Medical History.  The Veteran reported a history of 
intermittent back pain since service.  He retired was 
discharged in 1977 and worked at various jobs since then, 
until he retired in the mid 1990s.  He reported that his back 
pain became more severe in 2005 while running a tractor and 
mowing grass.  He had severe pain in his back, radiating down 
his legs (left greater than right), which required management 
at the pain clinic.  The Veteran stated that the pain bothers 
him on a daily basis.  He described it as aching and 
stiffness, within intensity of 6 on a scale of 1-10.  He 
reported taking 2 tablets of trazodone per day with minimal 
relief.  He denied any acute flare-ups of pain that have been 
incapacitating within the past twelve months.  He used a cane 
to assist with ambulation.  He also used an electric wheeled 
vehicle at home and a wheelchair while in the VA hall.  The 
examiner noted that the Veteran is severely limited in his 
ability to walk.  He could go no further than 10 to 20 feet 
without experiencing severe back pain with multiple back 
spasms.  Inspection of the lumbar spine revealed an atypical 
posture and gait with multiple back spasms visualized.  The 
examiner noted that May 2005 x-rays showed facet arthropathy 
at L4-5 and L5-S1 joints bilaterally with minimal 
spondylosis.  The Veteran was diagnosed with degenerative 
joint disease with degenerative disk disease lumbosacral 
spine with radiculopathy to the left lower extremity.  The 
examiner opined that it is less likely than not that the 
Veteran's current back pain is related to military service, 
as he had no complaints on his discharge examination and the 
history of severe back pain has an onset date of 2005.  

The Veteran submitted a June 2008 correspondence from 
physician's assistant S.H., in which he states that that the 
Veteran has been suffering from neck and back pain for 
several years and that "it is my opinion that [the 
Veteran's] ongoing problems could possibly be related to the 
two motor vehicle accidents that he sustained while on active 
duty in the U.S. Armed Forces."  

The Board notes that lay statements submitted by R.T.C., 
L.R.B., and P.T.B. all relate to the Veteran's PTSD claim 
(since granted) and contain no evidence regarding his claim 
for service connection for a low back disability.  

The Board notes that physician's assistant S.H. and the June 
2008 VA examiner have rendered differing opinions regarding 
the etiology of the Veteran's current disability.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinion of the 
physician's assistant S.H. in this case.  First, there is no 
evidence that S.H. had access to the Veteran's claims file.  
As such, he is not familiar with the precise nature of the in 
service accidents.  Instead, he relied upon the history 
provided by the Veteran.  A medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [a diagnosis "can be no better than the facts 
alleged by the appellant."].  While a competent medical 
opinion cannot be rejected simply because it is based on a 
history provided by the Veteran, that history must be 
accurate.  In this case, the Board finds that there is 
nothing to indicate that S.H. was provided with a thorough 
and accurate medical history.  S.H.'s June 2008 
correspondence mentions two motor vehicle accidents that were 
incurred during service.  However, there is no mention of the 
Veteran's numerous examinations reports, all of which found 
the Veteran's spine to be normal.  There is no indication 
that S.H. was aware that the Veteran re-injured his back in 
2005, or that this is the date at which his back pain became 
severe and daily.  Moreover, there is no indication that S.H. 
even examined the Veteran.  

On the other hand, the June 2008 VA examiner conducted a 
through examination of the Veteran.  He also reviewed the 
Veteran's entire claims file.  He correctly noted that the 
medical evidence in the service treatment records; as well as 
the fact that the Veteran denied recurrent back pain in 
February 1977 and that his February 1977 examination yielded 
normal findings.  

Secondly, S.H.'s medical opinion was simply that the 
Veteran's "ongoing problems could possibly be related to the 
two motor vehicle accidents that he sustained while on active 
duty in the U.S. Armed Forces."  [Emphasis added].

The Board notes that a mere possibility of an etiological 
relationship between the Veteran's fatal diseases and service 
is analogous to the term "may or may not" and is hence too 
speculative to form a basis upon which service connection may 
be established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
Veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the Veteran was 
held to be speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (the Court found evidence favorable to the 
Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the Veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
Veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
Veteran's death was too speculative to be new and material 
evidence).  

The June 2008 VA examiner on the other hand, stated 
unequivocally that it is less likely than not that the 
Veteran's current back pain is related to military service, 
as he had no complaints on his discharge examination and the 
history of daily, severe back pain has an onset date of 2005.  

Finally, the Board notes that S.H. provided no rationale for 
his opinion.  Meanwhile, the June 2008 VA examiner clearly 
stated that his opinion was based on the lack of disability 
(or even any complaints) on the February 1977 examination 
report and Report of Medical History; and the fact that the 
onset of daily, severe pain is dated 2005.  

As such, the Board finds that the opinion of the June 2008 VA 
examiner has more probative value that the opinion of 
physician's assistant S.H.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a low back disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for residuals of a stroke 
(also claimed as dizziness, pressure in the head, black 
floaters in the eyes, and numbness in the right and left 
sides of his body) is not warranted.  Entitlement to service 
connection for a low back disability is not warranted.  To 
this extent, the appeal is denied.


REMAND


As noted in the introduction, a November 2008 RO rating 
decision granted service connection for PTSD and assigned a 
30 percent rating.  In February 2009, the Veteran submitted a 
correspondence that the Board construes as a notice of 
disagreement.  However, since a statement of the case has not 
yet been issued, a remand for this action is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement 
to a higher initial rating in excess of 
30 percent for PTSD, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, including issuance of a 
statement of the case, so that the 
Veteran may have an opportunity to 
complete and appeal by filing a timely 
substantive appeal if he so desires.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


